The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO  65101
Dear Secretary Cook:
You have submitted to us a summary statement prepared pursuant to Section 116.160, RSMo Supp. 1999.  The summary statement which you have submitted is as follows:
    Shall the Missouri Constitution be amended to reduce the time from two years to six months that individuals are required to have been bona fide members of a licensed religious, charitable, fraternal, service, or veteran organization in order to participate in the management, conduct or operation of a licensed bingo game?
Pursuant to Section 116.160, we approve the legal content and form of the proposed statement.  Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                                   JEREMIAH W. (JAY) NIXON Attorney General